Citation Nr: 0401473	
Decision Date: 01/15/04    Archive Date: 01/28/04

DOCKET NO.  03-00 086A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York


THE ISSUE

Entitlement to service connection for disabilities of the 
cervical and lumbar spine.


REPRESENTATION

Appellant represented by:	Jay G. Williams, III, Attorney 
at Law


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel



INTRODUCTION

The veteran served on active duty from March 1970 to January 
1974, and had additional service in the Army National Guard 
of New York.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a February 2000 decision by the RO in Buffalo, 
New York which denied service connection for back pain. 

Additionally, during the course of this appeal, the veteran 
has raised issues relating to entitlement to service 
connection for a left hip disability and shoulder and arm 
radiculopathy.  As these issues are not currently in 
appellate status they are referred to the RO for appropriate 
action.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.

2.  Disabilities of the cervical spine and lumbar spine began 
during active service.


CONCLUSION OF LAW

Disabilities of the cervical spine and lumbar spine were 
incurred in active service. 38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2003).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The file shows that by rating decisions dated in February 
2000 and August 2001, a letter dated in April 2001, and the 
December 2002 statement of the case, the veteran has been 
notified of the evidence necessary to substantiate his claim.  
He has provided written argument.  Relevant medical records 
have been obtained to the extent possible, and additional VA 
examination is not warranted under the circumstances of the 
case.  In light of the favorable disposition in this case, 
the Board finds that the notice and duty to assist provisions 
of the law have been satisfied.  See 38 U.S.C.A. §§ 5103, 
5103A (West 2002); 38 C.F.R. § 3.159 (2003).

Factual Background

The veteran served on active duty from March 1970 to January 
1974, and had additional service in the Army National Guard 
of New York.

A review of the veteran's service medical records reflects 
that on entrance medical examination in September 1969, the 
veteran's spine was clinically normal.  In a report of 
medical history completed in September 1969, the veteran 
denied a history of recurrent back pain.

A treatment note dated in early June 1970 reflects that the 
veteran was involved in an automobile accident.  He 
complained of right shoulder and neck pain.  He did not 
complain of back pain.  On examination, the veteran had full 
range of motion, and there was slight pain in the anterior 
neck when the head was turned to the left.  X-ray studies of 
the cervical spine and right shoulder were negative.  The 
diagnosis was no injury of significance.  In August 1970, the 
veteran complained of back pain for one and one-half days.  A 
diagnosis was not indicated.  Records reflect that on May 12, 
1972, the veteran underwent a lumbar puncture to rule out 
syphilis.  During the next few days, the veteran complained 
of low back pain.  He was diagnosed with post lumbar puncture 
syndrome.  

On annual medical examination performed in August 1972, the 
veteran's spine was listed as normal.  In a report of medical 
history completed in August 1972, the veteran denied a 
history of recurrent back pain.  In early March 1973, the 
veteran was involved in a motorcycle accident.  He was 
treated for abrasions of the left arm and hand.  He had no 
complaints with respect to the neck or back, and no injuries 
to these areas were identified.

On separation medical examination in January 1974, the 
veteran's spine was listed as clinically normal.  In a report 
of medical history completed in January 1974, the veteran 
denied a history of recurrent back pain.

Post-service medical records are negative for back complaints 
until 1977.  An attending physician's 48-hour report for the 
New York Workmen's Compensation Board reflects that the 
veteran was treated for complaints of severe back pain after 
lifting cartons of oil at work in August 1977.  The diagnosis 
was myalgia of the lumbosacral region.

A private emergency room record dated in January 1979 shows 
that the veteran was treated for injuries received in a motor 
vehicle accident.  He complained of neck pain.  An X-ray 
study of the cervical spine was negative.

A report of medical history completed by the veteran in June 
1988 (for pre-employment purposes as a prospective civilian 
employee of the Air Force) reflects that the veteran denied a 
history of recurrent back pain.  A report of medical history 
completed by the veteran in August 1990 (as a civilian 
employee of the Air Force) reflects that he denied a history 
of recurrent back pain.  He reported that he had a back 
injury at work in November 1989 while lifting a pallet.  He 
said he felt a pop in his back.  In a certificate of medical 
examination performed for the United States Civil Service 
Commission, the examiner noted that the veteran had chronic 
lower back tenderness.  The diagnosis was chronic low back 
pain of questionable etiology.

By a letter dated in April 1994, a private physician, G. B. 
Shankman, MD, indicated that the veteran had a herniated disc 
with spinal instability due to his workmen's compensation 
injury, and was totally disabled as a result.

A December 1994 attending doctor's report for the New York 
Worker's Compensation Board reflects that the veteran was 
injured in November 1989.  This form was completed by Dr. 
Shankman.  The diagnoses were lumbosacral instability and 
cervical stenosis.  Dr. Shankman opined that the veteran's 
injury might result in traumatic arthritis.

A January 1995 VA X-ray study of the veteran's lumbosacral 
spine was normal.  A March 1995 VA outpatient treatment 
record shows that the veteran had multiple problems 
associated with the neck and back.  The examiner noted that 
the veteran had a back injury while lifting in 1989.

A March 1995 VA magnetic resonance imaging (MRI) scan of the 
cervical spine showed small herniated discs at C2-3, C3-4, 
and C5-6.  An MRI of the lumbar spine was negative.

At an April 1995 VA examination, the veteran reported that he 
had neck and low back pain ever since he had a neck and back 
injury while lifting a pallet in 1989.  The pertinent 
diagnoses were cervical disc disease, by MRI, and mechanical 
low back pain.  

By a letter dated in September 1995, Dr. Shankman indicated 
that the veteran had a herniated disc in his neck due to a 
worker's compensation injury.  By a letter dated in December 
1999, Dr. Shankman noted that the veteran had pain and 
irritability with his neck and back.  He stated, 
"Apparently, the neck has just been treated by the VA for 
one cervical herniated disc and he has multiple cervical 
herniated discs in the neck with degenerative disc disease in 
the back, which are his workers' compensation problems.  I 
believe this differentiates between the two."

In December 1999, the veteran submitted a claim for service 
connection for a back condition resulting from an accident 
during active duty.  In January 2000, the RO received lengthy 
written argument from the veteran, to the effect that he 
incurred chronic disabilities of the neck and low back as a 
result of in-service car and motorcycle accidents.

By a letter dated in March 2000, Dr. Shankman stated that the 
veteran was "...currently suffering from a herniated disc at 
C2-C3, C3-C4 and C5-C6, as well as degenerative disc disease 
at L5-S1 which we relate both to the motor vehicle accident 
of June, 1970 and the motorcycle accident of March, 1976....The 
back problem was pre-existing and due to a surface injury."  
He enclosed copies of outpatient treatment notes dated from 
1993 to 1999 reflecting treatment for disabilities of the 
cervical spine and lumbosacral spine.  In an August 1993 
treatment note, he indicated that the veteran had neck and 
back trouble since a work injury in 1989 while lifting a 
pallet.  In a November 1993 treatment note, he opined that 
the veteran's neck injury was related to his injury at work 
and the lumbar spine instability was related to lifting a 
pallet.  He stated, "He pulled his neck and aggravated the 
spondylolisthesis in his back causing the spinal instability.  
I feel that this is all related to his work injury."  In a 
December 1999 treatment note, Dr. Shankman indicated an 
impression of herniated discs at C2-C3, C3-C4, and C5-C6.  He 
stated, "The one herniated disc is the result of an incident 
while he was in the service.  The other discs are a result of 
his compensation."

At a VA spinal examination in May 2000, the veteran reported 
that he had neck and low back pain ever since a motor vehicle 
accident in 1970.  He related that he was in a motorcycle 
accident in 1973, and experienced back pain as a result.  He 
stated that after service, he worked in construction, and 
experienced episodes of backache.  He reported a lifting 
injury to his low back in 1988.  He said he subsequently had 
another back injury, and was placed on medical retirement in 
1991.  The examiner noted that he had reviewed the claims 
file.

The diagnoses were multiple disk herniation of the cervical 
spine without radiculopathy, and degenerative intervertebral 
disk disease of the lumbar spine.  The examiner opined that 
the veteran's symptoms were grossly out of proportion to the 
amount of physical findings on this examination.  He stated, 
"Certainly the veteran sustained injuries to the neck and 
the low back in his motor vehicle and motorcycle accidents 
while he was on active duty and these certainly are 
precipitating factors in chronic conditions of the cervical 
and lumbar spine.  The injuries that he sustained during the 
civilian occupations are aggravations of those conditions."  
He added that the veteran's bone density studies showed 
significant demineralization of the vertebral segments, the 
etiology of which was obscure.  He opined that this condition 
could be contributing to the veteran's chronic neck and back 
pain.

By a letter to Dr. Shankman dated in February 2001, the RO 
asked him to provide the rationale for his opinion that the 
veteran's herniated disc and degenerative disc disease were 
both related to the motor vehicle accident of June 1970 and 
the motorcycle accident of March "1976".  In March 2001, 
the RO received duplicate copies of Dr. Shankman's March 2000 
letter and outpatient treatment records.

At a June 2001 VA examination performed by the same examiner 
who performed the May 2000 VA examination, the examiner noted 
that he had reviewed the claims file.  He diagnosed multiple 
cervical intervertebral disc herniations, and degenerative 
intervertebral disc disease of the lumbar spine.  He added, 
"In my report of May 15, 2000, I noted that the veteran 
sustained injuries to his neck and his low back in the motor 
vehicle and the motorcycle accidents while on active duty and 
that those injuries were precipitating factors in the 
development of the veteran's present condition of his neck 
and lumbar spine.  My opinion remains unchanged.  Therefore, 
it is my opinion that it is at least as likely as not that 
the veteran's neck and low back conditions are related to the 
injuries that the veteran sustained while on active duty in 
1970 and 1976."

By a statement dated in January 2003, the veteran essentially 
reiterated his assertions.

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2003).  

The veteran claims service connection for disabilities of the 
cervical spine and lumbar spine which he asserts were 
incurred in motor vehicle accidents during military service.  

Service medical records reflect that the veteran was involved 
in an automobile accident in June 1970, after which he 
complained of right shoulder and neck pain. X-ray studies of 
the cervical spine and right shoulder were negative.  The 
diagnosis was no injury of significance.  In August 1970, the 
veteran complained of back pain for one and one-half days.  A 
diagnosis was not indicated.  In early March 1973, the 
veteran was involved in a motorcycle accident.  He was 
treated for abrasions of the left arm and hand.  He had no 
complaints with respect to the neck or back, and no injuries 
to these areas were identified. On separation medical 
examination in January 1974, the veteran's spine was listed 
as clinically normal.  In a report of medical history 
completed in January 1974, the veteran denied a history of 
recurrent back pain.  The service medical records are 
negative for a diagnosis of a chronic disability of the neck 
or low back. 

Post-service medical records reflect that the veteran has 
suffered several injuries to his neck and low back.  He had a 
work-related injury to his back in 1977, neck pain after a 
motor vehicle accident in January 1979, and a work-related 
injury to his back in 1989.  Some of the medical records 
reflect that the veteran has reported neck and back pain ever 
since the 1989 accident.  Dr. Shankman has provided 
conflicting opinions as to the etiology of the veteran's 
current neck and low back disabilities.  He originally 
related both of these disabilities to the 1989 work-related 
injury, but has recently opined that the veteran's neck and 
back disabilities are related to the veteran's in-service 
motor vehicle accidents.  A VA examiner reviewed the 
veteran's claims file and examined him in May 2000 and June 
2001.  He has twice opined that the veteran's in-service 
motor vehicle accidents precipitated his current disabilities 
of the cervical and lumbar spine.  In May 2000 he also opined 
that the veteran's post-service neck and back injuries 
aggravated his pre-existing service-related neck and back 
disabilities.

Although available medical evidence first documents chronic 
neck and back disabilities after service, and although there 
is significant medical evidence demonstrating multiple post-
service neck and back injuries, based on all the evidence, 
and in light of the opinions of the VA examiner and the most 
recent opinion by Dr. Shankman, the Board finds that there is 
a reasonable doubt that the current disabilities of the 
cervical and lumbar spine began in service as a result of 
motor vehicle accidents.  See 38 C.F.R. § 3.303(d) (2003).  
The evidence is approximately balanced, for and against the 
claim, and the benefit of the doubt is to be resolved in 
favor of the veteran.  38 U.S.C.A. § 5107(b) (West 2002).  
The Board concludes that the current disabilities of the 
cervical and lumbar spine were incurred in service, and 
service connection is warranted.


ORDER

Service connection for disabilities of the cervical and 
lumbar spine are granted, subject to the criteria for award 
of monetary benefits.


	                        
____________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



